Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email sent by Janice Vatland on 03 August 2021.
The claims have been amended as follows: 
61 (amended).  A kit comprising at least one of the following guide RNAs (gRNAs):
(i) a first gRNA comprising  the nucleotide sequence of SEQ ID NO:13; 
(ii) a second gRNA comprising  comprising the nucleotide sequence of SEQ ID NO:14; 
(iii) a third gRNA comprising  the nucleotide sequence of SEQ ID NO:15; 
(iv) a fourth gRNA comprising  the nucleotide sequence of SEQ ID NO:16;
(v) a fifth gRNA comprising  the nucleotide sequence of SEQ ID NO:17; and
(vi) a sixth gRNA comprising  the nucleotide sequence of SEQ ID NO:18





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The examiner requested a sequence search from the Scientific and Technical Information Center (STIC) of the USPTO for SEQ ID NO: 6-8 and 13-18.  SEQ ID NOs 13-18 are free of prior art.  Therefore, the invention of claim 60 is allowable.  Additionally, all the claims that require SEQ ID NOs 13-18 are allowable.  Accordingly, the examiner requested and the applicant’s representative agreed to an examiner’s amendment narrowing the scope of claim 61 to require allowable SEQ ID NOs 13-18, because the spacer SEQ ID NOs 6-8 and 19-21 by themselves are not allowable.  
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-3, 6, 9, 11, 13, 19, 22, 25, 32, 38, 40, 41, 49, 55, 57, 60, 61, 67, 68, 71, 74, 76, 77, 83 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633